DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1 and 7
A battery “module” 
(claim 1) outputting electric energy and outputting battery level information according to stored electricity
(claim 7) outputting electric energy … and battery level information corresponding to stored electricity
“The battery module 1 is formed by a battery unit that stores and outputs electric energy” and “In addition, the battery module 1 further provides battery level information PI”, see Paragraph [0021].
1 and 7
A control “module” 
(claim 1) receiving the battery level information and performing encoding according to the battery level information to output a control signal
(claim 7) performing encoding by the control module according to the battery level information to output a control signal
“In some embodiments, the control module 3 is a functional module disposed in a microcontroller of the container 6, or a computing module that is disposed independently.”, see Paragraph [0023].
1 and 7
A constant voltage “module”
(claim 1) receiving the electric energy to output constant-voltage electric energy 
(claim 7) and outputting constant-voltage electric energy

No corresponding structure could be found in the specification merely: “In some embodiments, the constant voltage module 2 is a constant voltage device or a functional module disposed in the constant voltage device.”, see Paragraph [0022].
1 and 7
A computing “module”  
(claim 1) receiving the constant-voltage electric energy and performing decoding according to the constant-voltage electric energy to output the battery level information
(claim 7) transmitting the constant-voltage electric energy to a computing module and performing decoding by the computing module
No corresponding structure could be found in the specification merely: “In some embodiments, the computing module 4 is a functional module disposed in a chip module of the wireless earphone 7”, see Paragraph [0024].
3
a transmission “module”
(claim 3) configured to receive the battery level information outputted by the computing module through decoding and output the battery level information
“The transmission module 5 may be a wired or wireless transmission module”, see Paragraph [0024].


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform each of the claimed functions cited above in the column of the 112(f) grid entitled “Functional Language” for each of the respective placeholders.
The specification with regards to a constant voltage module (Claims 1 and 7) and a computing module (Claims 1 and 7) does not demonstrate that the application has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 2-6 are also subsequently rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al (US 11,431,185 B1, heretofore referred to as Feng).

Regarding claim 1, Feng teaches a battery level management system (Feng; Fig 1 and Col 36-59), comprising: a battery module (Feng; Fig 1, Element 118) outputting electric energy and outputting battery level information according to stored electricity (Feng; Col 6, Lines 4-16; Feng teaches the battery level and percentages are transmitted); a control module (Feng; Fig 1, Element 166) receiving the battery level information and performing encoding according to the battery level information to output a control signal (Feng; Col 10, Lines 24-49; Feng teaches the control module controls charging and adjusting the output of the batteries based on received signals); a constant voltage module (Feng; Fig 1, Element 130) receiving the electric energy to output constant-voltage electric energy, wherein the control module controls turn-on and turn-off of the constant voltage module through the control signal (Feng; Col 10, Lines 24-37; Feng teaches a switching charger that is controlled by the control module); and a computing module (Feng; Fig 1, Element 134) receiving the constant-voltage electric energy and performing decoding according to the constant-voltage electric energy to output the battery level information (Feng; Col 6, Lines 4-16; Feng teaches a SOC that controls the charging signal received from the constant voltage module based on the battery level), wherein the constant voltage module outputs the constant-voltage electric energy with different waveforms according to the control signal (Feng; Col 7, Lines 1-34; Feng teaches using a pulse width modulation signal to output voltages at different thresholds depending on the charge level), and the computing module obtains the battery level information according to the waveforms of the constant-voltage electric energy (Feng; Col 7, Lines 27-34; Feng teaches the pulse width modulation signal monitors the voltage level).

Regarding claim 2, Feng teaches the battery level management system according to claim 1, wherein the computing module is disposed in a wireless earphone (Feng; Fig 1, Element 102(1) and Col 6, Lines 4-16), and the battery module, the control module and the constant voltage module are disposed in a container (Feng; Fig 1, Element 100 and Col 6, Lines 30-51; Feng teaches that there can be a battery module, control module, and constant voltage module in the container), and wherein the container is used for accommodating the wireless earphone (Feng; Col 5, Lines 23-33).

Regarding claim 3, Feng teaches the battery level management system according to claim 1, wherein the battery level management system further comprises a transmission module (Feng; Fig 1, Element 140) configured to receive the battery level information outputted by the computing module through decoding and output the battery level information (Feng; Col 8, Line 57-Col 9, Line 5).

Regarding claim 4, Feng teaches the battery level management system according to claim 3, wherein the transmission module is a wireless transmission module (Feng; Col 8, Line 57-Col 9, Line 5; Feng teaches it’s a wireless network module).

Regarding claim 5, Feng teaches the battery level management system according to claim 1, wherein the waveform of the constant-voltage electric energy is a square wave and the control signal controls a waveform width of the square wave (Feng; Col 7, Lines 1-34; Feng teaches using a pulse width modulation signal which produces a square wave and changes the width of the square with the desired information).

Regarding claim 6, Feng teaches the battery level management system according to claim 5, wherein the waveforms of the constant-voltage electric energy comprise: a trigger waveform (Feng; Col 7, Lines 1-34; Feng teaches using changing the output at different thresholds depending on the charge level to initiate the desired changes, i.e. a trigger); a battery level waveform (Feng; Col 7, Lines 1-34; Feng teaches sending the data including the charge level in the signal); and an end waveform (Feng; Col 7, Lines 1-34; Feng teaches using changing the output at different thresholds depending on the charge level to end the charging, i.e. a end waveform).

Regarding claim 7, Feng teaches a battery level management method (Feng; Fig 1 and Col 36-59), comprising: outputting electric energy of a battery module (Feng; Fig 1, Element 118) and battery level information corresponding to stored electricity of the battery module (Feng; Col 6, Lines 4-16; Feng teaches the battery level and percentages are transmitted); transmitting the battery level information to a control module (Feng; Fig 1, Element 166) and performing encoding by the control module according to the battery level information to output a control signal (Feng; Col 10, Lines 24-49; Feng teaches the control module controls charging and adjusting the output of the batteries based on received signals); transmitting the electric energy to a constant voltage module (Feng; Fig 1, Element 130) and outputting constant-voltage electric energy through the constant voltage module (Feng; Col 10, Lines 24-37; Feng teaches a switching charger that is controlled by the control module); transmitting the control signal to the constant voltage module and controlling turn-on and turn-off of the constant voltage module through the control signal (Feng; Col 7, Lines 27-34; Feng teaches the pulse width modulation signal monitors the voltage level); controlling, according to the turn-on and turn-off of the constant voltage module, the constant-voltage electric energy outputting different waveforms (Feng; Col 7, Lines 1-34; Feng teaches using a pulse width modulation signal to output voltages at different thresholds depending on the charge level); and transmitting the constant-voltage electric energy to a computing module (Feng; Fig 1, Element 134) and performing decoding by the computing module according to the waveforms of the constant-voltage electric energy to output the battery level information (Feng; Col 6, Lines 4-16; Feng teaches a SOC that controls the charging signal received from the constant voltage module based on the battery level).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Yoon et al teaches a power management system for an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863